DETAILED ACTION
Preliminary amendment to the claims, filed 4/12/2021, has been entered.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 20-25, 27-37, and 39 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stamm US4728296.
Regarding claim 20 Stamm teaches an electrical connector (Figure 2) for a wellhead (Figure 1: 22), the electrical connector comprising: 
a body 38 having a first end (top of 38) configured to be secured in a bore of a wellhead adapter (Figure 1 shows 24 has a through bore receiving 38, which sits inside 22), and a second end (bottom of 38) that is opposite to the first end, wherein the body forms a fluid-tight seal with the bore (seal 30) , wherein the body is configured to receive a plurality of first electrical conductors 44 (wherein Figure 5 shows 3 lines) from the bore into the body through the first end, and wherein the body is configured to receive a plurality of second electrical conductors (corresponding conductors shown in dashed lines in Figure  3 below 170) into the body through the second end; a connection assembly (170, 164, and 166) formed between the first electrical conductors and the second electrical conductors within the body, wherein the connection assembly is configured to conduct electricity between the first and second electrical conductors (column 7: 21-28); and a union coupling 56 coupled to body, wherein the union coupling receives the second electrical conductors therethrough and seals the second end of the body (sealing via conductor seal body 64).

Regarding claim 21, the connection assembly comprises a pin 166 (shown in Figure 2) that is connected to one of the first electrical conductors (shown in Figure 2 at the top near 40), and a socket 164 that is connected to one of the second electrical conductors (via 170) , the socket receiving the pin (when assembled as shown in Figure 2) to form an electrical connection therethrough (wherein the pin and socket provides the electrical connection described in Column 7: 21-28).

Regarding claim 22, a sleeve 58 positioned in the body, the sleeve being non-conductive (sleeve 58 is made of neoprene which is a dielectric material Column 6:55-65, which necessarily provides insulation) so as to prevent electrical conduction between the first electrical conductors and the body, and to prevent electrical conduction between the second electrical conductors and the body (due to the dielectric nature of the neoprene).
Regarding claim 23, the sleeve is sealed (with o-ring seals 116) with an inside of the body.
Regarding claim 24, the connection assembly is sealed with the sleeve (with o-ring seals 116 and seal body 64).
Regarding claim 25, an end of the sleeve engages a shoulder (the upset shoulder formed on 40 shown in Figure 2) formed in the body such that the sleeve is prevented from moving through the first end of the body (by engagement with 40 when Figure 2 is fully assembled).
Regarding claim 27, a cap 60 connected to the second end of the body (connected via 120 and 126) and interposed (axially) between the second end and the union coupling 56, the second electrical conductors extending through the cap (shown in dashed lines in Figure 3).
Regarding claim 28, a ring 116 positioned between the second end of the body and the cap, wherein the cap compresses the ring against the second end (by radially supporting o-ring 116, in which compression of the o-ring 116 is described in Column 7: 60-62).
Regarding claim 29, the body extends at an acute angle (0 degrees is an acute angle) to a longitudinal centerline (from the top of the page to the bottom, in Figure 1)  of the wellhead adapter.

Regarding claim 30, Stamm teaches a wellhead connector apparatus (Figure 1), comprising: a wellhead hanger (tubing hanger 24 is the same as a wellhead hanger) adapted to seat in a wellhead 22 (wherein a casing head 22 is the same as a wellhead) and to connect to a production tubing 20 (wherein a casing string is the same as a production string since a casing string extends downhole into borehole 14 and can be used for transporting production fluid) extending into a wellbore 14 (borehole is the same terminology as wellbore); an electrical connector mandrel (Figure 1 shows the outsides of 40 and 38) positioned in the wellhead hanger (as shown in Figure 1), wherein one or more first electrical conductors (see Figure A below, annotated from Figure 1) extend through the electrical connector mandrel in the wellhead hanger; a wellhead adapter 32 connected to the wellhead and having a bore (Figure 1 shows a bore for the conduit attached to 42) that receives the one or more first electrical conductors 166 therethrough; and an electrical connector 38 coupled to the wellhead adapter and a surface power cable 44, the electrical connector comprising: a body 94 having a first end (near 40) secured in the bore of the wellhead adapter (wherein 40 is shown as a conduit extending to 24 in Figure 1), and a second end (bottom of 94)  that is opposite to the first end, wherein the body forms a fluid-tight seal with the bore (via seal 30), and wherein the body is configured to receive the one or more first electrical conductors (wherein the first electrical conductors are fed into the body as shown in Figure A below) from the bore into the body through the first end, and to receive one or more second electrical conductors 34 of the surface power cable into the body through the second end; a connection assembly (166, 164, and 170) formed between the first electrical conductors and the second electrical conductors within the body (wherein engagement of pins 166 and 170 into fingers 164 create an electrical connection Column 7: 24-28); and a union 72  coupling coupled to body, wherein the union coupling seals the second end of the body via o-ring seal 116 and seal body 64).

    PNG
    media_image1.png
    588
    859
    media_image1.png
    Greyscale

Figure A: annotated Figure 2
Regarding claim 31, a seal sub guide (see Figure B below, annotated from Figure 1) positioned at least partially in the wellhead adapter 32 and through which the one or more first electrical conductors extend.

    PNG
    media_image2.png
    618
    541
    media_image2.png
    Greyscale

Figure B: annotated from Figure 1
Regarding claim 32, the seal sub guide extends at least partially into a bore (offset bore of 24) of the wellhead hanger, the electrical connector mandrel (40, via the threaded connection, see Figure B above) being positioned in the bore of the wellhead hanger.
Regarding claim 33, a sleeve 58 positioned in the body, the sleeve being non-conductive (sleeve 58 is made of neoprene which is a dielectric material Column 6:55-65, which necessarily provides insulation) so as to prevent electrical conduction between the first electrical conductors and the body, and to prevent electrical conduction between the second electrical conductors and the body (due to the dielectric nature of the neoprene).
Regarding claim 34, the sleeve is (o-ring seals 116) with an inside of the body, and wherein the connection assembly is sealed with the sleeve (since the connection assembly is inside the sleeve).
Regarding claim 35, an end of the sleeve engages a shoulder (the upset shoulder formed on 40 shown in Figure 2) formed in the body such that the sleeve is prevented from moving through the first end of the body (by engagement with 40 when Figure 2 is fully assembled).
	Regarding claim 36, the electrical connector further comprises: 
a cap 60 connected to the second end of the body (connected via 120 and 126) and interposed (axially) between the second end and the union coupling 56, the second electrical conductors extending through the cap (shown in dashed lines in Figure 3), and a ring 116 positioned between the second end of the body and the cap, wherein the cap compresses the ring against the second end (by radially supporting o-ring 116, in which compression of the o-ring 116 is described in Column 7: 60-62).
Regarding claim 37, the body extends at an acute angle (0 degrees is an acute angle) to a longitudinal centerline (from the top of the page to the bottom, in Figure 1)  of the wellhead adapter.
Regarding claim 39, the connection assembly comprises a pin 166 (shown in Figure 2) that is connected to one of the first electrical conductors (shown in Figure 2 at the top near 40), and a socket 164 that is connected to one of the second electrical conductors (via 170) , the socket receiving the pin (when assembled as shown in Figure 2) to form an electrical connection therethrough (wherein the pin and socket provides the electrical connection described in Column 7: 21-28).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 26 and 38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stamm.
Regarding claim 26, Stamm teaches the invention substantially as claimed, as described above, but does not teach the body is made at least partially from steel or a stainless steel alloy.
It would have been obvious to one having ordinary skill in the art at the time of the invention was made to select the body to be made at least partially from steel or a stainless steel alloy, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.  It is also common knowledge to choose a material that has sufficient strength, durability, flexibility, hardness, etc. for the application and intended use of that material.
Note that it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious engineering design choice.  In re Leshin, 125 USPQ 416.  It is also common knowledge to choose a material that has sufficient strength, durability, flexibility, hardness, etc. for the application and intended use of that material.
Note that it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious engineering design choice.  In re Leshin, 125 USPQ 416.  It is also common knowledge to choose a material that has sufficient strength, durability, flexibility, hardness, and potential aesthetics, etc., for the application, intended use, and design considerations of that material.

Regarding claim 38, Stamm teaches the invention substantially as claimed, as described above, but does not teach the one or more first electrical conductors are continuous below the body and is not spliced within the wellhead.
	It would have been an obvious matter of design choice to select the length of the first electrical conductors to be continuous in length below the body, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level or ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).
Note that those of ordinary skill in the art would appreciate that a modification such as a mere change in size of a component would be obvious.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).  See also, MPEP § 2144.04 which states: In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976) ("mere scaling up of a prior art process capable of being scaled up, if such were the case, would not establish patentability in a claim to an old process so scaled." 531 F.2d  at 1053, 189 USPQ at 148.).  In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Cathleen Hutchins whose telephone number is (571)270-3651. The examiner can normally be reached M-Th 11am-9:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Flynn can be reached on 571-272-9855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner is teleworking full time outside of the Washington DC area.  It is strongly recommended that interviews be conducted telephonically, as availability for in-person interviews are extremely limited.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CATHLEEN R HUTCHINS/Primary Examiner, Art Unit 3672                                                                                                                                                                                                        
/C.R.H/Primary Examiner, Art Unit 3672                                                                                                                                                                                                        11/18/2022